United States Court of Appeals
                      For the First Circuit


No. 16-2343

    LUIS ROJAS-BUSCAGLIA; INART CORP.; INART SERVICES, INC.,

                      Plaintiffs, Appellees,

                                v.

                   MICHELE TABURNO-VASARHELYI,
                 a/k/a Michele Taburno-Vasarely,

                      Defendant, Appellant.




                           ERRATA SHEET


     The opinion of this Court, issued on July 24, 2018, is amended
as follows:

     On page 15, line 6, "review" should be changed to "reviews"

     On page 18, line 11, "respect" should be changed to "respects"